DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 09/13/2022. As directed by the amendment: claims 17, 25, 28, 29, and 36 have been amended, claims 1-16 have been cancelled and claims 37-42 have been added. Thus, claims 17-42 are presently pending in this application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
first mating feature in claims 22 and 29 where “feature” is the generic place holder coupled with the functional language “mating”; for examination purposes, the first mating feature will be interpreted based on [0004] of the specification as a hook and structural equivalents thereof;
first locking structure in claim 22 where “structure” is the generic place holder coupled with the functional language “locking”; for examination purposes, the first locking structure will be interpreted based on [0012] of the specification as a hook and structural equivalents thereof;
second mating feature claims 22 and 29 where “feature” is the generic place holder coupled with the functional language “mating”; for examination purposes, the second mating feature will be interpreted based on [0004] of the specification as a post and structural equivalents thereof;
second locking structure in claim 22 where “structure” is the generic place holder coupled with the functional language “locking”; for examination purposes, the second locking structure will be interpreted based on [0012] of the specification as a latch receiver and structural equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 29 is objected to because of the following informalities:  line 16 recites “the open position” which should be “the open position of the ligation clip”.  Appropriate correction is required.
Claim 32 objected to because of the following informalities:  
line 1 recites “each of the beams” which should be “each of the first and second beams”;
line 2 recites “a clip applier” which should be “the clip applier”.
Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  line 2 recites “a ligation clip” which should be “the ligation clip”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 34, and 37-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 34 recite “the actuator is coupled to the first jaw”. Independent claims 17 and 29 recite “the actuator including an actuator rod … the actuator rod coupled to the first jaw” making the limitation “the actuator is coupled to the first jaw” in claims 19 and 34 unclear. For examination purposes, claims 19 and 34 will be interpreted as “the actuator is 
Claims 37, 39, and 41 recite the limitation "the distal portion of the actuator rod" in line 1.  There is insufficient antecedent basis for this limitation in the claims. Appropriate correction is required.
Response to Arguments
Applicant’s arguments, see pg. 7, filed 09/13/2022, with respect to the rejection of claims 25, 26, and 28 under 25 U.S.C. 112(b) have been fully considered and are persuasive.  The claims 25, 26, and 28 under 25 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see pg. 7-9, filed 09/13/2022, with respect to the rejection of claims 17-19, 21, and 36 under 35 U.S.C. 102 have been fully considered and are persuasive.  The rejection of claims 17-19, 21, and 36 under 35 U.S.C. 102 has been withdrawn. 
Applicant’s arguments, see pg. 9-10, filed 09/13/2022, with respect to the rejection of claims 17, 18, 20-35 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 17, 18, 20-35 under 35 U.S.C. 103 has been withdrawn. 
Allowable Subject Matter
Claims 17, 18, 20-28, and 36 are allowed.
Claims 19, 34, and 37-42 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 29-33 and 35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, alone or in combination, fails to teach or render obvious (in addition to the other limitations in claims 17, 29, and 36): a clip applier (for claims 1, 29, and 36), a ligation clip (for claims 29 and 36), an actuator including an actuator rod that is movable within a channel of a rail between an advanced position and a retracted position. The closest prior art includes Levin (US 5,609,599) and Allen et al. (US 5,411,481).
Levin teaches of a clip applier comprising: an elongate shaft 138 having a proximal end and a distal end, the proximal end coupled to the handle assembly (see fig. 9 and col. 5 ln. 49-63); a tool assembly 140 supported on the distal end of the elongate shaft 138 (see fig. 9), the tool assembly including a first jaw 170, a second jaw 168 (see fig. 9 and col. 5 ln. 64 - col. 6 ln. 20), and an actuator 182 (see col. 6 ln. 21-39), the first jaw 170 pivotably coupled to the second jaw 168 such that the tool assembly 140 is movable between an open position (position of fig. 9) and a clamped position (position of fig. 10), wherein in the open position (position of fig. 9), the first jaw 170 is in longitudinal alignment with the second jaw 168 (see fig. 9 and col. 5 ln. 64 - col. 6 ln. 20). Levin fails to teach a rail, the actuator including an actuator rod that is movable within a channel of the rail between an advanced position and a retracted position.
Allen teaches of an elongate shaft 110 having a proximal end and a distal end (see fig. 13 and col. 11 ln. 59 - col. 12 ln. 2); a tool assembly supported on the distal end of the elongate shaft (see col. 11 ln. 59 - col. 12 ln. 2), the tool assembly including a first jaw 112, a second jaw 114 (see col. 11 ln. 59 - col. 12 ln. 2), an actuator 148 (see col. 13 ln. 38-50), and a rail (110c-110d; see fig. 15 and col. 14 ln. 8-30), the rail (110c-d) having a distal portion (portion connected to 110b, see fig. 15), the second jaw 114 supported on the distal portion of the rail (via 110a-b, see fig. 14 and 17), the first jaw 112 being pivotably coupled to the second jaw 114 (see col. 13 ln. 51 - col. 14 ln. 7) such that the tool assembly is movable between an open position (position of fig. 14) and a clamped position (position of fig. 21, see col. 15 ln. 35-44), the rail defining a channel (see fig. 15) that receives the actuator 148 (see fig. 20 and col. 14 ln. 64 - 15 ln. 1-13), the actuator coupled to the first jaw such that movement of the actuator moves the first jaw in relation to the second jaw to move the tool assembly between the open position and the clamped position (see col. 15 ln. 35-44), wherein in the open position, the first jaw is in longitudinal alignment with the second jaw (see fig. 14). Allen fails to teach a clip applier, a ligation clip; the actuator including an actuator rod that is movable within the channel between an advanced position and a retracted position.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771